DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: each independent claim 1, 9 and 15 recites in some variation: a computer-implemented method, comprising: receiving an input at a first layer of a learning network, the input comprising a plurality of images; extracting, using a first unit of the first layer, first features of the plurality of images from the input in a spatial dimension, the first features characterizing a spatial presentation of the plurality of images; selecting a type of a connection between the first unit and a second unit of the first layer from a group comprising a first series connection type, a second series connection type, or a parallel connection type.
In the closest prior art of record, Feichenhofer teaches generating a spatial-temporal feature representation by a convolutional neural network in Page 2, Right Column, Paragraph 2.
However, Feichenhofer fails to teach or suggest selecting a type of a connection between the first unit and a second unit of the first layer from a group comprising a first series connection type, a second series connection type, or a parallel connection type, as required by the independent claims.
Zhang discloses the types of connections between the units of the network being a series or parallel connection in Figure 4.
However, even if combined with Feichenhofer, Zhang fails to teach or suggest selecting a type of a connection between the first unit and a second unit of the first layer from a group comprising a first series connection type, a second series connection type, or a parallel connection type, as required by the independent claims. The remaining prior arts of record do not overcome the above deficiencies.
Because the cited art of records does not teach or suggest each and every feature of independent claims 1, 9 and 15, these claims are allowed. Claims 2 and 4-8 are allowed by virtue of their dependency on independent claim 1. Claims 10 and 12-14 are allowed by virtue of their dependency on independent claim 9. Claims 16-21 are allowed by virtue of their dependency on independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                  

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663